Title: John Adams to the John Jay, 21 Jan. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              Jan. 21. 1786
            
          

          On Wednesday, the Chevalier De Pinto informed me that he had
            written to Lisbon, for Explanations from his Court upon certain Points: that he expected
            an Answer, in a few days, and that as soon as he should receive it, he would call upon
            me and proceed in the Negotiation. That in the mean time he would not disguise from me,
            the Solicitude of his Court to Send a Minister, to Congress. Ettiquette forbid, that the
            Court of Portugal should Send an Ambassador, Minister Plenipotentiary or Envoy, to
            America, untill the United States would agree to Send one of equal Rank to Lisbon.—But
            if Congress had any Reasons for not sending Ministers of so high an Order, they might
            send a Resident or Chargé D’Affaires.—I answered him that I had heard it was the
            Intention of Congress to Send a Consul, but that I could Say no further.
          Lord Carmarthen on Thursday told me, he was at Work upon an Answer
            to my Memorial concerning the Posts, and should compleat it, as soon as he could collect
            some further Information concerning the Debts, of the Obstructions to the Payment of
            which the Ministry had recd Complaints from Persons in this
            Country who were interested in them.—You may conclude from this as well as I, what kind
            of answer it will be. I am very glad that I am to have an Answer. Whatever it may be, it
            will lead to further Ecclaircissement and a final Accommoodation. Yet I think the Answer
            will not come before the Spring.—It will take Eighteen Months more to settle all
            Matters, exclusive of the Treaty of Commerce.
          Mr. Eden has said within a few Days,
            that he believed there would be a Treaty of Commerce with the United States of America,
            within a Year or two. He may wish to be employed in it, for however Sanguine he may be
            of his success at Versailles I shall loose my Guess if he ever accomplishes a commercial
            Treaty with that Court.—He may however.—This Nation would now crouch to France for the
            Sake of being insolent to Us. The Disposition to crush the Weak is almost always
            attended with that of cringing to the Strong. Arrogance to Inferiours is ever servile to
            superiours. But a Treaty with France, Such as She would accept, would be hurtfull to
            such Numbers and raise such an opposition that I cannot yet believe Mr. Eden will be permitted to sign one. The Term of two years
            is expired and Del Campo, has done nothing.—Crawford is returned without doing any Thing
            as I Suppose.
          The true Secret of the Appointment of Eden, as I conceive is the
            Court of Versailles was offended, that Crawford was not allowed to do any Thing and used
            Some Sharp Expressions, which intimidated the Ministry. Eden was appointed for two Ends
            first to appease the Wrath at Versailles and Secondly to keep up a misterious delusive
            hope in the English Nation. Perhaps too the Ministry are afraid of commercial
            Speculations between France & Ireland. These Conjectures are precarious, and no
            great Stress should be laid upon them.
          With great Respect I have the Honour / to be, dear Sir, your most
            obedient / and most humble servant

          
            
              John Adams
            
          
        